DETAILED ACTION
Applicant’s 05/26/2021 response to the previous 03/03/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-20 as amended and/or filed in Applicant’s 05/26/2021 response.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
No Priority is claimed accordingly the earliest filing date is 12/27/2017.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 03/17/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the 

The Examiner reviewed the cited prior art and makes the following observations.  While the art is cluttered with telescopic seat posts for bicycles as evidenced by the attached IDS and PTO-892, none of the references of record appear to teach or render obvious the combination as currently claimed, especially with regard to, inter alia the manner in which the components interact with each other to program the memory with the desired position of the seat post of the user as recited and claimed.

Response to Arguments
Applicant’s 05/26/2021 amendments to the claims and arguments in support thereof with respect to the rejection(s) set forth in section(s) 8 and 9 of the previous 03/03/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US20110204201 Al to KODAMA; Michihiro et al. (Michihiro), US 20180079462 Alto SHIRAI; Toyoto, US 20160280299 Al to Hara; Nobukatsu and US 20080296946 A1 to Reynolds; Douglas D. et al. (Reynolds) fails to teach or render obvious a bicycle telescopic apparatus comprising: a first tube; a second tube telescopically received in the first tube and configured to be adjustably movable with respect to the first tube in a longitudinal direction of the bicycle telescopic apparatus; a positioning structure including an electrical actuator to adjustably position the second tube relative to the first tube in the longitudinal direction; a memory configured to store setting information for a predetermined relative position of the first tube and the second tube, the predetermined relative position in the setting information being configured to be changed via an electrical setting operation in accordance with at least an input to a remote 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia automatic and/or electronic bicycle seat post telescoping systems and methods.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210814

                                                                                                                                                                                              
/BEHRANG BADII/Primary Examiner, Art Unit 3665